 


109 HR 571 IH: To amend title 49, United States Code, to grant the State of New York authority to allow tandem trailers to use Interstate Route 787 between the New York State Thruway and Church Street in Albany, New York.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 571 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. McNulty introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to grant the State of New York authority to allow tandem trailers to use Interstate Route 787 between the New York State Thruway and Church Street in Albany, New York. 
 
 
That section 31112(c) of title 49, United States Code, is amended— 
(1)in the subsection heading by striking and Iowa and inserting Iowa, and New York; 
(2)by striking and at the end of paragraph (3); 
(3)by striking the period at the end of paragraph (4) and inserting ; and; and 
(4)by inserting at the end the following: 
 
(4)New York may allow the operation of tandem trailers not in actual operation on June 1, 1991, on Interstate Route 787 between exit 23 on the New York State Thruway and the Church Street and Interstate Route 787 interchange in Albany, New York.. 
 
